DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande et al. (US Pub 2016/0343666, hereinafter referred to as “Deshpande”).
Deshpande discloses the semiconductor device as claimed.  See figures 15-17 and corresponding text, where Deshpande teaches, in claim 1, a microelectronic package comprising: 
a package substrate (110) (figures 1 and 3D; [0013], [0027]); a silicon bridge (150) embedded in the substrate (110) ([0013]); a first interconnect (182) (having a first plurality of contacts (156) at a first location (located at the upper inner sections of the silicon bridge) of the silicon bridge (150)  (figure 1; [0016-0017]); 
a second interconnect (182) having a second plurality of contacts (156) at a second location (located at the upper outer sections of the silicon bridge) of the silicon bridge (150) (figure 1; [0016-0017]); 
a third interconnect (184) having a third plurality of contacts (158) at a third location (located at the bottom sections silicon bridge) of the silicon bridge (150) (figure 1; [0016-0017]); and 
an electrically conductive line (162) in the silicon bridge (150) laterally connecting (222) a contact (156) of the first interconnect (182), a contact (156) of the second interconnect (182), and a contact (182) of the third interconnect (184) each to each other (figure 1; [0016-0017]). 
Deshpande teaches, in claim 7, wherein the silicon bridge (150) is embedded within the top five metal layers and wherein the first two metal layers are covered with a dielectric (figure 1; [0015-0017]). 
Deshpande teaches, in claim 8, wherein the bridge is narrower than a die (1701) attached to the second interconnect and shorter than a die attached to the first interconnect so that the area of the bridge (150) under the first (1701) and second die (1702) is less than the area of the first and second die on the package substrate (110) (figures 1 and 3A; [0015-0017], [0027]). 
Deshpande teaches, in claim 9, wherein the electrically conductive line (162) comprises a first line between the first die and the second die and a second line between the second die and the third die for a daisy-chained connection between the first die, the second die, and the third die (figure 1; [0015-0017]). 
Deshpande teaches, in claim 10, further comprising a second electrically conductive line in the silicon bridge connecting a second contact of the first interconnect to a second contact of the third interconnect form a daisy-chain connection topology (figure 1; [0015-0017]). 
Deshpande teaches, in claim 11, further comprising a second electrically conductive line in the silicon bridge connecting a second contact of the first interconnect to a second contact of the second interconnect and a second contact of the third interconnect to form a ring connection topology (figure 1; [0015-0017]).
Deshpande teaches, in claim 12, further comprising a second line between the first die and the second die, a third line between the first die and the third die, and a fourth line between the second die and the third die for a fly-by connection between the first die, the second die, and the third die (figure 1; [0015-0017]). 
Deshpande teaches, in claim 13, further comprising a fifth line to connect to each of the interconnect areas for a control bus to each of the dies ((figure 1; [0015-0017]). 
Deshpande teaches, in claim 14, wherein the first interconnect is to couple to a host die and the second and third interconnects are to connect to slave dies (figure 1; [0015-0017]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US Pub 2016/0343666, hereinafter referred to as “Deshpande”) as applied to claim 1 above, and further in view of Karhade et al. (US PGPub 2016/0300796, hereinafter referred to as “Karhade”).
Deshpande discloses the semiconductor device as claimed. See the rejection above.
However, Deshpande fails to show, in claim 5, wherein a width of the electrically conductive line is no greater than approximately 0.2 microns. 
Deshpande teaches, in claim 5, interconnect pitches and line widths are achievable using existing silicon process technology [0018]. In addition, Deshpande provides the advantages of improving bandwidth capability and communication efficiency between microelectronic devices [0002].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein a width of the electrically conductive line is no greater than approximately 0.2 microns, in the device of Deshpande, according to the teachings of Deshpande, with the motivation of improving bandwidth capability and communication efficiency between microelectronic devices. 

 Deshpande fails to show, in claim 6, wherein the package substrate is formed of an organic material and metal layers. 
Karhade teaches, in claim 6, a similar device where the package substrate is an organic with a silicon interposer. In addition, Karhade provides the advantages of preventing electrical failure by preventing crack propagation to layers underneath ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the package substrate is formed of an organic material and metal layers, in the device of Deshpande, according to the teachings of Karhade, with the motivation of preventing electrical failure by preventing crack propagation to layers underneath.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method of manufacturing a microelectronic package, particularly characterized by forming a well in organic layers of a package substrate; placing a silicon bridge into the well; covering the silicon bridge with a dielectric, as detailed in claim 15.  Claims 16-20 depend from claim 15.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious, a microelectronic package particularly characterized by, a silicon bridge embedded in the substrate, wherein the substrate contains a well having a buffer material therein, and the silicon bridge is embedded in the will adjacent to the buffer material, as detailed in claim 21.

Response to Arguments
Applicant's arguments filed 6/06/22 have been fully considered but they are not persuasive. In the Remarks on pages 8-12:
Applicant raises the clear issue as to whether Deshpande alone or in combination with Karhade suggests or render obvious “a silicon bridge embedded in the substrate; “an electrically conductive line in the silicon bridge laterally connecting a contact of the first interconnect, a contact of the second interconnect, and a contact of the third interconnect each to each other.
The Examiner views that Deshpande does suggest the above limitations and/or statements.  It appears that the Applicant is implying that a physical wiring connection between the three interconnects that are laterally connected.  The Examiner concludes that the claim language does not specifically define this description.  The claim only calls for “an electrically conductive line in the silicon bridge laterally connecting a contact of the first interconnect, a contact of the second interconnect, and a contact of the third interconnect each to each other”, where Deshpande meets this limitation by the connection of these interconnects through the silicon bridge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 2, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898